DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1, 2, 4-18, 20-22, 24-26, 41-45, 48, 49, 71-78, and 83 are pending. 
3.	Claims 2, 4-18, 20-22, 24-26, 41-45, 48, 49, 71-78, and 83 are withdrawn. 
4.	Claim 1 is examined.
5.	The objection to claim 1 is withdrawn in view of Applicant’s amendment to the claim. 
Election/Restrictions
6.	Applicant’s election of Group I, claim 1, in the reply filed on September 15, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  Claims 2, 4-18, 20-22, 24-26, 41-45, 48, 49, 71-78, and 83 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on September 15, 2021.
Claim Rejections - 35 USC § 102
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
8.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

9.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Davis et al (Request for an Extension of Determination of Nonregulated Status for Insect-Resistant and Herbicide-Tolerant MZIR098 Corn, Syngenta Seeds Inc., Submission Date August 3, 2015; USDA Submission; available at https://www.aphis.usda.gov/brs/aphisdocs/
15_21801p.pdf).  Applicant’s arguments submitted on December 14, 2021 were fully considered but they are not persuasive. 
The claim is drawn to a seed of a transgenic corn plant comprising elite event MZIR098, wherein representative seed of said plant have been deposited as ATCC Accession Number PTA-124143.
Davis et al disclose the plant of corn event MZIR098. Davis et al disclose morphological and physiological characteristics of the plant of the event, as well as the seeds of said plant (Table XI-1; pages 78-80).  Davis et al disclose that event MZIR098 comprises transgenes that encode two insecticidal proteins, eCry3.1Ab, mCry3A, and a herbicide resistance-conferring enzyme phosphinothricin acetyltransferase (PAT) (page 4).  The instant specification teaches that the claimed event MZIR098 comprises the same transgenes (Example 1, paragraph 0164). 
. 
Response to Arguments. 
Applicant argues that “although Davis does disclose certain information about the corn event MZIR098, it is a non-enabling disclosure, and therefore cannot be cited as a prior art reference. … Davis does not provide the insert and the flanking sequences of corn event MZIR098.  In addition, Davis does not provide a source of publicly available propagating material, such as deposited seed of MZIR098.  A person of ordinary skill in the art would not be able to make or use the invention as claimed without the insert and flanking sequences or publicly available propagating material without undue experimentation” (pages 9-10 of the Remarks). 
This argument is not found to be persuasive.  The Davis et al reference is a submission by Syngenta Seeds, Inc. (the assignee of the instant application is Syngenta Crop Protection, LLC) to the USDA for a regulatory approval, specifically for an extension of non-regulated status.  The instant claim 1 does not recite any nucleic acid sequences comprising the event, such as those encompassing the 3’ and 5’ junctions.  
Davis et al expressly identify the event as well as all of its component transgenes.  There is no indication that the reference is not enabling on its face, and Applicant submitted no evidence showing the inoperability of the disclosure of Davis et al.  Applicant’s argument thus appears to be directed towards the inoperability of the Applicant’s own invention.  Applicant has similarly not submitted any factual evidence showing that the structure of the event of Davis et al differs from the structure of the plant of claim 1. 
prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  Applicant has not made such as showing in the instant case. 
Applicant argues as follows: “Applicant reserves the right to disqualify Davis et al. as prior art under 35 U.S.C. § 102(b)(1) because Davis is a disclosure “made by the inventor or joint inventor or by another who obtained the subject matter disclosed directly or indirectly from the inventor or a joint inventor.”  Applicant was unable to find any publicly available source of Davis that pre-dates December 21, 2016 (found using the Wayback Machine: https:/Aveb. archive.org/), which is less than one year from the priority date of June 15, 2017.  The Office Action did not provide a publication date for Davis, just a submission date of August 3, 2015, which Applicant submits should not be used as the publication date for prior art purposes. While Applicant does not believe it is necessary to disqualify Davis due to the non-enabling disclosure of Davis of the claimed subject matter, Applicant reserves the right to disqualify Davis under 35 U.S.C. § 102(b)(1) for completeness of the record” (page 10). 
This is not found to be persuasive.  Davis et al constitutes a submission to a public US agency.  Applicant has provided no evidence that the submission was not publicly available.  See MPEP 2128.01.  Moreover, additional prior art, including the 
With regard to the exception under 35 U.S.C. 102(b)(1), the argument is not persuasive because the exception would not apply given that the Davis et al reference predates the effective filing date of the instant application by more than a year.  The rejection is maintained. 
Relevant Prior Art
10.	The following art was not relied on in the above rejection, but is deemed relevant to Applicant’s disclosure. 
“Herbicide-tolerant and insect-protected corn event MZIR098” (Published by the Government of Canada; available at https://www.canada.ca/en/health-canada/services/food-nutrition/genetically-modified-foods-other-novel-foods/approved-products/herbicide-tolerant-mzir098-corn.html; modified on September 13, 2017), which teaches that “in 2015, Health Canada received a submission to allow the sale of corn event MZIR098” and that “MZIR098 corn was approved for sale in Canada” (page 1 of the document). 
Conclusion
11.	No claims are allowed.
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYKOLA V KOVALENKO whose telephone number is (571)272-6921.  The examiner can normally be reached on Mon.-Fri. 9:00-5:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
14.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SHUBO (JOE) ZHOU can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/MYKOLA V. KOVALENKO/Primary Examiner, Art Unit 1662